DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to a method for measuring the frequency of a laser comprising steps such as “measuring” and “determining” and is therefore found to be drawn to a process.
Step 2A, Prong 1 asks if the claim recites a judicial exception. Analysis of the claim reveals that the claim is answer is yes. Yes. Each limitation as recited in the claim, is a process that, under BRI covers performance of the limitation in the mind.
The step of determining the frequency of a laser in the last clause and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper as nothing in the claim element precludes the step from practically being performed in the mind or paper. The prior steps of “measuring a walking rate…in a sequence of interferograms,” “determining…a number of teeth,” “determining a Nyquist number,” and “measuring a walking rate of a plurality of center bursts…” in the context of this claim encompasses the user manually performing mathematics and no element is found that precludes the steps from practically being performed in the mind.
The first step of “operating a dual frequency-comb spectrometer to generate a sequence of consecutive interferograms” is directed at conventional data gathering necessary for performing the recited judicial exception, which is a form of insignificant extra-solution activity. The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the spectrometer does not affect this analysis. See MPEP 2106.05(I).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” and “mathematical concept” grouping of abstract ideas. Accordingly, the claim is directed to an abstract idea.
Step 2A, Prong 2 asks if the claim is integrated into a practical application? Analysis of the claim reveals the answer is no. No additional element is re integrate the recited judicial exception into a practical application.  
This judicial exception is not integrated into a practical application. No other elements are recited in the claim and the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In conclusion, the claim is not patent eligible.

Claim 2 recites that the frequency of the laser is output and not tied to anything in particular and thus amount to be insignificant extra-solution activity. See M.P.E.P. 2106.05(g) ), discussing  limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).  
Claims 4-8, 18, and 19 further describe the mathematical processes of claim 1 and thus do not bring it out of being an abstract idea.
Claims 21 and 24 recite the use of the dual frequency-comb spectrometer to measure a gaseous sample, but this only states the field of use and does not amount to significantly more. The abstract idea (the determined laser frequency) is not tied to the claimed use/locking of the spectrometer.

As such, claims 1, 2, 4-8, 18, 19, 21, and 24 are not patent eligible.

Allowable Subject Matter
Claims 3, 20, and 22-23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 2, 4-8, 18, 19, 21, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
	Applicant argues the added limitation of “operating a dual frequency-comb spectrometer to generate a sequence of consecutive interferograms” cannot be performed in the mind or paper and thus the claim is not directed to an abstract idea.  Although “operating a dual frequency-comb spectrometer” may not be performed in the mind or on paper, the limitation does not amount to be significantly more for reasons discussed in the grounds of rejection.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886